Proceeding pursuant to CFLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Fetitioner commenced the instant CFLR article 78 proceeding challenging a determination finding him guilty of violating two prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. In view of this and given that petitioner has received all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Burse v Bezio, 69 AD3d 1068 [2010]; Matter of Beverly v Fischer, 69 AD3d 1090 [2010]).
Cardona, P.J., Peters, Lahtinen, Stein and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.